Citation Nr: 1634479	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  11-09 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran had active duty service from November 1963 through November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2015, the Board reopened the Veteran's claim for service connection for hearing loss.  That issue, along with the issue of the Veteran's entitlement to service connection for tinnitus, was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Such development was to include:  obtaining the records for any additional relevant medical treatment identified by the Veteran; affording the Veteran a new VA audiological examination; and readjudication of the issues remaining on appeal by the AOJ.

The AOJ has undertaken efforts to perform the development ordered by the Board.  Such efforts are inadequate, however, for the reasons discussed below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has hearing loss and tinnitus that are related etiologically to in-service acoustic trauma from exposure to jet engine noise.  Consistent with those assertions, the service personnel records show that the Veteran performed duties as a jet engine maintenance crew member servicing C-130 aircraft and also as a Wing Maintenance Training Instructor.  The nature of such duties is consistent with the Veteran being exposed to jet engine noise during service.  Accordingly, the Veteran did likely sustain in-service acoustic trauma from jet engine noise.

Further, audiometric tests conducted during VA examinations in October 2009 and in April 2016 show that the Veteran has a current bilateral sensorineural hearing disability, as defined under 38 C.F.R. § 3.385.  Hence, the outcome of the Veteran's appeal concerning hearing loss turns upon the question of whether his current sensorineural hearing loss was sustained during service, or, resulted from acoustic trauma or other injury sustained by him during service.

Service treatment records show that repeated audiometric tests conducted through January 1967 indicated normal pure tone thresholds.  Moreover, the data from those tests do not appear to indicate any significant pure tone threshold shifts in either ear at any of the frequencies from 500 Hertz through 4000 Hertz.  Records from a May 1980 in-service physical examination, however, appears to show a noticeable shift in the pure tone in the Veteran's right ear at 4000 Hertz.  In that regard, the pure tone at that frequency was noted during the January 1967 examination (the last examination conducted prior to the May 1980 test) as being 5 decibels.  In contrast, the May 1980 audiometric test revealed a pure tone of 25 decibels.  Subsequent audiometric tests conducted during service in March 1982 and July 1983 continued to indicate pure tones in the right ear at 4000 Hertz that were more in line with that shown during the May 1980 test.

In an effort to determine whether the apparent audiometric shift shown during service is significant in regard to the question of whether the Veteran's hearing loss is related to his active duty service, the Veteran was afforded a VA audiological examination in April 2016.  The examiner opined that it is less likely than not that the Veteran's hearing loss is related etiologically to his active duty service.  In the supporting rationale, the examiner places particular significance on the finding that the audiometric tests conducted during service showed "abnormal" pure tones only during tests conducted in March 1982.  The examiner noted further that the Veteran was complaining of fullness in his ears that was attributed to a cold.  Hence, the examiner appears to conclude that, to the extent that the Veteran's pure tones were elevated in March 1982, such findings were temporary in nature.

Although the VA examiner's rationale points out correctly that the only abnormal (as defined under 38 C.F.R. § 3.385) pure tones shown in the service treatment records were during the March 1982 audiometric tests, the examiner still did not acknowledge the apparent pure tone shift that occurred between the January 1967 examination and the May 1980 examination.  Also, the examiner did not comment upon the significance of such auditory shifting, and, whether such shifting indicates the onset of sensorineural hearing loss during the Veteran's service.  Under the circumstances, the VA examiner's April 2016 opinion and rationale are incomplete.

To the extent that the Veteran's hearing loss and tinnitus are asserted as arising out of a common etiology, it is feasible that the VA examiner's findings upon review of the record might impact his previous opinion concerning the Veteran's tinnitus.  Under the circumstances, the issue of the Veteran's entitlement to service connection for tinnitus must also be remanded at this time for the VA examiner's consideration.

Prior to obtaining the addendum opinion requested above, and in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any other treatment providers who have rendered treatment for his hearing loss and/or tinnitus since April 2016.  VA must then make efforts to obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether he has additional evidence pertaining to his hearing loss and/or tinnitus since April 2016, and if so, assist him in obtaining it.  Relevant VA treatment records dated from April 2016 through the present should also be associated with the record.

2.  Thereafter, return the claims file to the same VA examiner who conducted the April 2016 VA audiological examination, if possible.  Ask the examiner to review the claims file and to provide an addendum report in which he provides answers to the following questions:

(a) was there a pure tone threshold shift during the Veteran's military service, to include between January 1967 and May 1980?

(b) if there was a pure tone threshold shift, does such a shift show the onset of sensorineural hearing loss during military service (November 1963 to November 1983)?

(c) is it at least as likely as not that the Veteran's current hearing loss disability had its onset during his military service (November 1963 to November 1983), or was caused by his in-service noise exposure?

In providing the request opinions, the examiner should note the following:

On the authorized audiological evaluation in January 1967 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
10
5
5
5







	(CONTINUED ON NEXT PAGE)
On the authorized audiological evaluation in May 1980, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
25
LEFT
0
15
0
0
5

On the authorized audiological evaluation in March 1982, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
30
LEFT
10
20
10
5
10

On the authorized audiological evaluation in July 1983, at the time of his retirement, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
5
25
LEFT
10
20
10
5
15

It was noted on the Veteran's July 1983 retirement report of medical history that the Veteran had hearing loss from 1966 to the present manifested as HF (high frequency) loss AU (bilaterally).

A complete rationale for all expressed opinions, which includes citation to any relevant facts, evidence, or medical principles, must be provided in an addendum.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he should indicate this expressly and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

3.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




